DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 09-19-2017. It is noted, however, that applicant has not filed a certified copy of the 1758658 application as required by 37 CFR 1.55.  It appears that a typographical error may have occurred in Applicant’s retrieval of the certified copy of the foreign application.  A copy of a different application off by one number, FR 1758638, is present in the file, but it is clearly does not correspond to the instant application.

Drawings
The drawings are objected to because in Fig. 6, the “450” in the lower right appears to be missing a lead line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the injection of" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation is being interpreted to read --injecting--.
Claim 1 recites the limitation "the volume" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  While the fibrous texture inherently has some volume, it is unclear if this limitation is referring to the entire volume or some particular volume of the fibrous texture.
Claim 1 recites the limitation "the loaded suspension" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “a first face and a second opposite face of the fibrous texture” in lines 2-3.  However, claim 1 already recites “a first face and a second opposite face of the fibrous texture” in lines 6-7.  It is unclear if claim 4 is referring to the same faces are in claim 1, or if claim 4 is claiming different faces of the fibrous texture.
Claim 5 recites “a first face and a second opposite face of the fibrous texture” in lines 2-3.  However, claim 1 already recites “a first face and a second opposite face of the fibrous texture” in lines 6-7.  It is unclear if claim 5 is referring to the same faces are in claim 1, or if claim 5 is claiming different faces of the fibrous texture.
Claim 8 recites the limitation "the heat treatment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the alumina" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the mullite" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the silica" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the refractory ceramic particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Refractory ceramic particles are first recited in claim 8, which is not in the line of dependency for claim 10.
Claim 10 recites the limitation "the alumina" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the mullite" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the silica" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the zirconia" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diss ‘872 (WO 2015/124872 A1 - US 2016/0362822 A1 referenced herein as English language translation) in view of Nishigami ‘178 (JP H10-169178 A - English language translation provided herewith and referenced herein).
Regarding claim 1, Diss ‘872 teaches injecting a suspension containing a powder of solid particles into a volume of a fibrous texture having a three-dimensional or multilayer weaving (¶ [0012], [0022], [0024], [0026], [0068].  Diss ‘872 is silent regarding the injection of the loaded suspension being carried out by means of at least one hollow needle in communication with a loaded suspension supply device.  In analogous art of injecting a loaded suspension into a fibrous texture, Nishigami ‘178 suggests injecting a loaded suspension (mortar M) into a fibrous texture (rock wool R) by means of at least one hollow needle (needle(s) 2) in communication with a loaded suspension supply device (mortar filling apparatus 1, feed pipe 7, mortar tank 20), each needle being movable in at least one direction extending between a first face and a second opposite face of the fibrous texture (left and right faces of rock wool R, Fig. 5) so as to inject the loaded suspension at one or more determined depths in the fibrous texture (Abstract; ¶ [0005], [0007], [0010], [0011], [0013]; Figs. 1-5) for the benefit of efficiently filling the loaded suspension directly into deep parts of the fibrous texture (¶ [0016], [0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Diss ‘872 by carrying out the injection of the loaded suspension into the fibrous texture by means of at least one hollow need in communication with a loaded suspension supply device, each needle being movable in at least one direction extending between a first face and a second opposite face of the fibrous texture so as to inject the loaded suspension at one or more determined depths in the fibrous texture, as suggested by Nishigami ‘178, for the benefit of efficiently filling the loaded suspension directly into deep parts of the fibrous texture.
Regarding claim 2, Nishigami ‘178 suggests hollow needles as described above, but is silent regarding external diameter of the needles.  However, selecting an external diameter of the needles would require a mere change in size of the component.  It has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  See MPEP 2144.04.  Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to select an external diameter of the needles that is sufficient for supplying the loaded suspension and for piercing into the fibrous texture.
Regarding claim 3, Nishigami ‘178 suggests hollow needles as described above, and further suggests each hollow needle has a beveled end (needles 2, Figs. 3-5).
Regarding claim 4, Nishigami ‘178 suggests the needle(s) as described above, and further suggests:
the needle(s) (needles 2) is/are moved sequentially between a first face and a second opposite face of the fibrous texture (left and right faces of rock wool R, Fig. 5; Abstract; ¶ [0005], [0010], [0013], [0016])
the needle(s) being stopped at intermediate positions between these two faces (Fig. 5, each needle with openings 2a being stopped at a position; Figs. 3-4)
a determined dose of loaded suspension being injected into the texture at each intermediate position (¶ [0005], [0009]-[0011], [0013]-[0016]).
Regarding claim 5, Nishigami ‘178 suggests the needle(s) as described above, and further suggests:
the at least one needle is moved continuously between a first face and a second opposite face of the fibrous texture (left and right faces of rock wool R, Fig. 5; Abstract; ¶ [0005], [0010], [0013], [0016])
the loaded suspension being injected continuously at a determined flow rate into the fibrous texture (¶ [0009], [0013]-[0016] - wherein the loaded suspension is injected continuously when the device is turned on).
Regarding claim 6, Diss ‘872 further teaches during injection of the loaded suspension, the fibrous texture is placed in a compaction tooling (tooling 100, Fig. 5) comprising at least on one face one or more through holes for supplying the loaded suspension (grid 140, Fig. 5; ¶ [0058]).  In the combination of Diss ‘872 and Nishigami ‘178 as described above, it would have been obvious that the needle(s) enter the fibrous texture through such through holes in order for the needles to penetrate into the fibrous texture.

Regarding claim 7, Diss ‘872 teaches:
forming a fibrous texture by three-dimensional or multilayer weaving between a plurality of yarns (¶ [0012]-[0013], [0022], [0043])
injecting a loaded suspension into the fibrous texture, the loaded suspension comprising at least one liquid or solid precursor of a matrix (¶ [0024], [0068])
compacting the injected fibrous texture (¶ [0023])
transforming said at least one precursor into a matrix (¶ [0027], [0028], [0070])
Diss ‘872 and Nishigami ‘178 suggests the injecting according to claim 1 as described above.
Regarding claim 8, Diss ‘872 further teaches the yarns of the fibrous texture are formed of refractory ceramic fibers, the loaded suspension containing refractory ceramic particles as a solid precursor of a ceramic matrix, the method comprising heat treatment of the refractory ceramic particles present in the fibrous texture in order to form a refractory ceramic matrix in said texture (¶ [0019], [0020], [0028], [0068], [0070]).
Regarding claim 9, Diss ‘872 further teaches the yarns of the fibrous texture are formed of fibers consisting of one or more of the following materials: alumina, mullite, silica, an aluminosilicate, a borosilicate, silicon carbide, and carbon (¶ [0019]).
Regarding claim 10, Diss ‘872 further teaches refractory ceramic particles are made of a material chosen from: alumina, mullite, silica, an aluminosilicate, an aluminophosphate, zirconia, a carbide, a boride, and a nitride (¶ [0020], [0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741